DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement submitted on September 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the June 26, 2020 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, US Patent Application Publication No. 2010/0060078 (published March 11, 2010, hereinafter SHAW), in view of Bulzacchelli et al., “Dual-Loop System of Distributed Microregulators with High DC Accuracy, Load Response Time Below 500 ps, and 85-mV Dropout Voltage” (made available September 2011, hereinafter BULZACCHELLI).

As per claim 1, SHAW teaches of an apparatus comprising:
a first power supply node to provide a first power supply (see fig. 2, elements 210 and 220: a first power supply node which provides a first power supply is connected to each of the comparators 215 and 225 (e.g., Vref1, VO_SB, VO_SA));
a second power supply node to provide a second power supply (see fig. 2, elements 210 and 220: a second power supply node which provides a second power supply is connected to each of the comparators 215 and 225 (e.g., Vref1, VO_SB, VO_SA));
a plurality of p-type devices coupled to the first and second power supply nodes (see fig. 2, elements P11 and P12: multiple transistors are employed in connection with the power supply nodes);
a first loop to control at least one of the plurality of p-type devices according to a reference and an output on the second power supply node (see fig. 2, element 210 and par. 26-27: the LDO regulator includes a first regulator circuit which acts a delay buffer for offset voltages); and
a second loop to control at least one of the plurality of p-type devices in response to loss in output voltage to provide for transients (e.g., droops) in the second power supply (see fig. 2, element 200 and 220, and par. 28-29: the LDO regulator includes a second regulator circuit which performs similar buffering functions as the first regulator circuit, but delays conventional disabled signals, and a comparator which acts to control/switch regulated and unregulated supply voltage).
While SHAW focuses on providing a dual drop-out voltage supply to filter and regulate Vin and Vout (see above cited sections), the art fails to explicitly address relying on droop processing.  
	Like SHAW, BULZACCHELLI is directed to a system which uses dual low-dropout regulators (LDOs) to regulate power in a system-on-a-chip (SOC).  However, the art further teaches regulating voltage respective of the load rate, wherein the LDOs function to lower drooping to provide a clean supply of power to the system (see pg. 863-864, sect. “I. Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of BULZACCHELLI's system and method of employing LDOs to minimize drooping, with SHAW's system and method of relying on LDOs, to optimize Vin and Vout to a system, whereby minimizing operational noise and voltage transients.	
	
As per claim 2, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 1, wherein the second loop adjusts the second power supply faster than the first loop (see par. 27-28: logic responsive to a first and second rate, wherein one rate is greater than the other in comparison, wherein counter/clocking is used to further evaluate signals, wherein BULZACCHELLI further teaches of a second loop wherein faster and higher frequency is conducive to better filtering (see pg. 865, sect. “C. Proposed Comparator-Based Regulator”)).

As per claim 3, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 1 comprises a controller to control the first and second loops (see fig. 2, element 175, and par. 30: regulator circuits 210 and 220 of the first and second loops, respectively, are controlled by the logic circuit).

As per claim 4, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 3, wherein the controller is a first controller, wherein the apparatus comprises a second controller, wherein the second controller controls the first controller and a third controller (see fig. 1, element 170 and connections S1-S3; fig. 2, element 230 and par. 3: controlling I/O sequencing, delays, filtering and feedback parameters relative to multiple component controllers).

As per claim 5, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 1, wherein the plurality of p-type devices includes a first set of devices and a second set of devices, wherein the first loop controls the first set of devices, and wherein the second loop controls the second set of devices (see fig. 2, elements of 220 and 210: the elements of 220 provide control parameters to different components than the elements of 210).

As per claim 6, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein BULZACCHELLI further teaches of the apparatus of claim 1, wherein the first loop includes a first circuitry which operates on a first clock, wherein the second loop includes a second circuitry which operates on a second clock, and wherein a frequency of the second clock is higher than a frequency of the first clock (see pg. 865, sect. “C. Proposed Comparator-Based Regulator”: the fast comparator of the second loop forms a smaller output ripple, resulting in higher frequency for filtering).

As per claim 7, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein BULZACCHELLI further teaches of the apparatus of claim 6, wherein the frequency of the first clock is increased when the second loop operates to mitigate the droop (see pg. 869, sect. “UREG with Slew-Rate Limited Passgate”: with calibration and increase in the frequency of the first loop is employed to minimize droop in the second loop).

As per claim 8, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 1, wherein the first loop and the second loop operate simultaneously (see par. 12-13, and 15: during overlap periods, power is simultaneously passed to an output).

As per claim 9, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 1, wherein the reference is a first reference, wherein the second loop is to control at least one of the plurality of p-type devices according to a second reference, wherein the second reference is different from the first reference (see fig. 1, elements 210, 220 and 230: the references rely on references 1 and 2, a feedback reference and control VO-SA and VO-SB).

As per claim 10, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 9, wherein the second reference is lower than the first reference (see par. 7 and 9: the second reference is used to step down the lower power supply).

As per claim 11, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein BULZACCHELLI further teaches of the apparatus of claim 1, wherein the droop is about 20 mV or larger (see pg. 865, sect. “B. Fast Digital Control Loop”: in the fast digital control loop, the droop on Vout is capable of reaching 120mV).

As per claim 12, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein BULZACCHELLI further teaches of the apparatus of claim 1, wherein the first loop is to operate in steady-state condition of the apparatus, and wherein the second loop is to operate in a nonsteady-state condition (see pg. 1-2, sect. “I. Introduction”: the first loop operates on a more steady-state condition as it receives feedback to lower responsiveness, wherein the second loop is less responsive to feedback and a much faster response time is needed, resulting in a non-steady state condition).

As per claim 13, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 1, wherein the second supply node is coupled to a load, wherein the plurality of p-type devices are partitioned such that they are positioned above and below the load (see fig. 2, elements 220 and 210; and par. 8: elements 210 and 220 are coupled to loads A and B, respective of LDOA and LDOB).

As per claim 14, SHAW teaches of an apparatus comprising:
a first power supply node to provide a first power supply (see fig. 2, elements 210 and 220: a first power supply node which provides a first power supply is connected to each of the comparators 215 and 225 (e.g., Vref1, VO_SB, VO_SA));
a second power supply node to provide a second power supply, wherein the second power supply node is coupled to the processor core (see fig. 2, elements 210 and 220: a second power supply node which provides a second power supply is connected to each of the comparators 215 and 225 (e.g., Vref1, VO_SB, VO_SA)); 
a plurality of p-type devices coupled to the first and second power supply nodes (see fig. 2, elements P11 and P12: multiple transistors are employed in connection with the power supply nodes);
a first loop to control at least one of the plurality of p-type devices in steady-state operation of the apparatus (see fig. 2, element 210 and par. 26-27: the LDO regulator includes a first regulator circuit which acts a delay buffer for offset voltages); and
a second loop to control at least one of the plurality of p-type devices in response to power transients in the second power supply (see fig. 2, element 200 and 220, and par. 28-29: the LDO regulator includes a second regulator circuit which performs similar buffering functions as the first regulator circuit, but delays conventional disabled signals, and a comparator which acts to control/switch regulated and unregulated supply voltage).
	BULZACCHELLI focuses on a system which uses dual low-dropout regulators (LDOs) to regulate power in a system-on-a-chip (SOC), further teaching of regulating voltage respective of the load rate, wherein LDOs function to lower drooping to provide a clean supply of power to the system core (see pg. 863-864, sect. “I. Introduction” and pg. 870, sect. “IV. Experimental Results”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of BULZACCHELLI's system and method of employing LDOs to minimize drooping respective of core operations, with SHAW's system and method of relying on LDOs, to optimize the Vin and Vout to a system, whereby minimizing operational noise and voltage transients.	

As per claim 15, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the apparatus of claim 14, wherein the second loop adjusts the second power supply faster than the first loop (see par. 27-28: logic responsive to a first and second rate, wherein one rate is greater than the other in comparison, wherein counter/clocking is used to further evaluate signals, wherein BULZACCHELLI further teaches of a second loop wherein faster and higher frequency is conducive to better filtering (see pg. 865, sect. “C. Proposed Comparator-Based Regulator”)).

As per claim 16, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein BULZACCHELLI further teaches of the apparatus of claim 14, wherein the plurality of p-type devices are partitioned such that they are positioned above and below the processor core (see pg. 870, sect. “IV. Experimental Results”: the voltage regulator system is integrated into the I/O core, to manage both Vin and Vout dependencies).

As per claim 17, SHAW teaches of a system-on-chip comprising:
a first power supply node to provide a first power supply (see fig. 2, elements 210 and 220: a first power supply node which provides a first power supply is connected to each of the comparators 215 and 225 (e.g., Vref1, VO_SB, VO_SA));
a second power supply node to provide a second power supply, wherein the second power supply node is coupled to the individual processor core (see fig. 2, elements 210 and 220: a second power supply node which provides a second power supply is connected to each of the comparators 215 and 225 (e.g., Vref1, VO_SB, VO_SA));
a plurality of p-type devices coupled to the first and second power supply nodes (see fig. 2, elements P11 and P12: multiple transistors are employed in connection with the power supply nodes);
a first loop to control at least one of the plurality of p-type devices according to a reference and an output on the second power supply node (see fig. 2, element 210 and par. 26-27: the LDO regulator includes a first regulator circuit which acts a delay buffer for offset voltages); and
a second loop to control at least one of the plurality of p-type devices in response to a droop in the second power supply (see fig. 2, element 200 and 220, and par. 28-29: the LDO regulator includes a second regulator circuit which performs similar buffering functions as the first regulator circuit, but delays conventional disabled signals, and a comparator which acts to control/switch regulated and unregulated supply voltage).
While SHAW focuses on providing a dual drop-out voltage supply to filter and regulate Vin and Vout (see above cited sections), the art fails to explicitly address a memory and a processor coupled to the memory, wherein the processor is communicatively coupled to an antenna, wherein the processor includes a plurality of processor cores, wherein an individual processor core is coupled to a voltage regulator.
BULZACCHELLI teaches of a system which uses dual LDOs to regulate power in a SOC, further focusing on regulating voltage respective of the load rate, wherein LDO regulator circuits function to lower drooping to provide a clean supply of power to the system memory I/O core (see fig. 1, pg. 863-864, sect. “I. Introduction” and pg. 870, sect. “IV. Experimental Results”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of BULZACCHELLI's system and method of employing LDOs to minimize drooping respective of core operations, with SHAW's system and method of relying on LDOs, to optimize the Vin and Vout to a system, whereby minimizing operational noise and voltage transients.	

As per claim 18, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the system of claim 17, wherein the second loop adjusts the second power supply faster than the first loop (see par. 27-28: logic responsive to a first and second rate, wherein one rate is greater than the other in comparison, wherein counter/clocking is used to further evaluate signals, wherein BULZACCHELLI further teaches of a second loop wherein faster and higher frequency is conducive to better filtering (see pg. 865, sect. “C. Proposed Comparator-Based Regulator”)).

As per claim 19, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the system of claim 17 comprises a controller to control the first and second loops (see fig. 2, element 175, and par. 30: regulator circuits 210 and 220 of the first and second loops, respectively, are controlled by the logic circuit).

As per claim 20, the combination of SHAW and BULZACCHELLI teaches all of the limitations noted in the base claim(s) as outlined above, wherein SHAW further teaches of the system of claim 19, wherein the controller is a first controller, wherein the voltage regulator comprises a second controller, wherein the second controller controls the first controller and a third controller (see fig. 1, element 170 and connections S1-S3; fig. 2, element 230 and par. 3: controlling I/O sequencing and delays relative to multiple controllers).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maxwell, U.S. Patent Application Publication No. 2012/0274153, focuses on load switching system which facilitate fast switching based on minimal differential changes in voltage and frequencies, while Yi-Chun Shih, "Low Power Wireless Integrated Circuits for Implantable Devices", teaches of miniaturized health devices that require operability for extended periods of time, wherein optimized voltage regulation circuits are integral in providing fast switching capabilities with minimal loss of power. The balance of the references cited in the attached PTO Form-892 focus on systems and methods of using LDOs to managing voltage while optimizing performance.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119